Case 18-24617-SMG Doc 62_ Filed 06/26/19 rage 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] 3rd Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: RANDOLPH WARREN JOINT DEBTOR: CASE NO.: 18-24617-RBR
SS#: xxx-xx- 4126 SS#: xxx-xx-
1 NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $1,163.26 formonths 1 to 8 ;
2. $1,592.77 formonths 9 to 45 ;
3. $1,592.61 formonths 46 to 51 ;
4. $1,581.61 formonths 52 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [CI NONE [J PROBONO
Total Fees: $4025.00 Total Paid: $1710.00 Balance Due: $2315.00
Payable $289.38 /month (Months 1 to 8 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Safe Harbor Fees $3,500.00, Motion to Reinstate $525.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Wells Fargo Home Mortgage

 

 

 

 

 

Address: Po Box 10335 Des Arrearage/ Payoff on Petition Date 31,623.31
Moines 1A 50306-0000 Regular Payment (Maintain) $717.87 /month(Months 1 to 60 )
Asrears Payment (Cure) $50.26 /month(Months 1 to 8 )

 

 

LF-31 (rev. 10/3/17) Page 1 of 3

 

 
Case 18-24617-SMG DBS .Bes): ANSP MAPARREN Page 2 of 3 Case number: 18-24617-RBR

 

 

 

Last 4 Digits of Arrears Payment (Cure) $600.41 /month(Months 9 to 60 )
Account No.: 1706
Other:
[m] Real Property Check one below for Real Property:

[m|Principal Residence [m|Escrow is included in the regular payments

[_ Other Real Property [_ |The debtor(s) will pay [_]|taxes [_]insurance directly
Address of Collateral:

1441 NW 33 Terrace Fort Lauderdale, FL 33311

[_] Personal Property/Vehicle

Description of Collateral:

 

 

2. Creditor: Wells Fargo Home Mortgage

 

Address: Po Box 10335 Des Arrearage/ Payoff on Petition Date $50.00
Moines IA 50306-0000 Payment $10.00 /month (Months 47 to 51 )
Last 4 Digits of
Account No.: 1706

Other: Post Petition Mortgage Fees and Costs filed 5/29/19

 

[m] Real Property Check one below for Real Property:

[m|Principal Residence [_]Escrow is included in the regular payments

[_ Other Real Property [_|The debtor(s) will pay [_]taxes [_Jinsurance directly
Address of Collateral:

1441 NW 33 Terrace Fort Lauderdale, FL 33311

[_] Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [|] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[§] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

fm] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: |B] NONE
B. INTERNAL REVENUE SERVICE: [| NONE
Total Due: $375.39 Total Payment $375.39
Payable: $10.15 /month (Months 9 to 45 )

 

 

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): ["] NONE [_] CURRENT AND PAID OUTSIDE

LF-31 (rev. 10/3/17) Page 2 of 3
Case 18-24617-SMG DBS .Bes): ANSP MAPARREN Page 3 of 3 Case number: 18-24617-RBR

 

 

1. Name of Creditor: State of Florida - Child Support
Payment Address: Post Office Box 6668, Tallahassee, FL 32314-6668

 

 

 

 

 

Total Due: $5,348.06
Payable $102.85 /month (Months 9 to 60 )
Regular Payment (if applicable) $0.00 /month(Months___ to___ )
D. OTHER: [mg] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
Pay $16.69 /month (Months 9 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. |] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

(m] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [lj] NONE
VIII. NON-STANDARD PLAN PROVISIONS [mi] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
RANDOLPH WARREN Date Date
JOSE FUNCIA June 26, 2019
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
